
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16


Performance Share Award Agreement

Staples, Inc.     Employer ID: 04-2896127
500 Staples Drive
Framingham, MA 01702     «FirstName» «LastName»   EMPLOYEE ID: «Address1»  
LOCATION: «Address2»
«City», «State» «Zip»
«Country»    

        Staples, Inc. ("Staples") hereby agrees to award to the recipient named
above (the "Recipient") on the date set forth below (the "Vesting Date") the
number of shares of Common Stock of Staples (the "Shares"), in accordance with
and subject to the terms, conditions, and restrictions of this Agreement (as
defined below). If the conditions described below are satisfied, such award will
be made under the terms of the Staples Amended and Restated 2004 Stock Incentive
Plan, as further amended or restated from time to time (the "Plan"), on the
Vesting Date.

Date of Agreement:     Performance Period:   FY 20    —FY 20     Total Number of
Shares @ Target:     Vesting Date:   see section 2(b) of PSA2007

        By your acceptance of this Performance Share Award Agreement, you agree
that any Shares will be awarded under and governed by the terms and conditions
of the Plan and by the terms and conditions of the Staples Performance Share
Award Agreement—Terms and Conditions ("PSA"), which is attached hereto (this
Performance Share Award Agreement and the PSA are together referred to as the
"Agreement").

        Performance Criteria: The following Performance Criteria must be
satisfied for an award of Shares to be made under this Agreement. As more fully
described in PSA, the number of Shares awarded on the Vesting Date shall be
determined based on the extent to which the FY 20    —FY 20    Performance
Criteria are achieved. All awards of Shares require certification of the Staples
Board of Directors that the Performance Criteria have been satisfied.

Performance Share Payout Schedule

--------------------------------------------------------------------------------

FY 20    —FY 20    Performance Criteria


--------------------------------------------------------------------------------

   
  % Target Shares Earned

--------------------------------------------------------------------------------

Threshold         Target         Maximum        

        You understand and agree that this Agreement is being awarded to you in
exchange for your execution of a Non-Compete and Non-Solicitation Agreement in a
form approved by Staples.

Accepted by:   Staples, Inc.                                               
                                                  Ronald L. Sargent «FirstName»
«LastName»   President and Chief Executive Officer

1

--------------------------------------------------------------------------------




PERFORMANCE SHARE AWARD AGREEMENT—Terms and Conditions


1.Award.    If all the conditions set forth in this Agreement are satisfied, on
the Vesting Date an award of Shares will be made under the Plan to the Recipient
named in the accompanying Performance Share Award Agreement. No Shares will be
delivered to the Recipient or transferred into the Recipient's name until the
Vesting Date (except as provided in Section 8), and the Recipient shall have no
rights to any Shares or any rights associated with such Shares (such as dividend
or voting rights) until the Vesting Date. Except where the context otherwise
requires, the term "Staples" shall include any parent and all present and future
subsidiaries of Staples as defined in Sections 424(e) and 424(f) of the Internal
Revenue Code of 1986, as amended or replaced from time to time (the "Code").
Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Performance Share Award Agreement.

2.Conditions for the Award.    Except as provided in Sections 3 and 8, an award
of Shares on the Vesting Date shall be made only if:

        (a)   The Recipient is, and has continuously been, an employee of, or a
consultant to, Staples beginning with the date of this Agreement and continuing
through the Vesting Date; and

        (b)   The Performance Criteria set forth in the accompanying Performance
Share Award Agreement are satisfied during the Performance Period. The Staples
Board of Directors, upon recommendation of the Compensation Committee, must
determine and certify on the date of its first regularly scheduled meeting in FY
20            (generally in March) whether, and to what extent, the Performance
Criteria have been achieved. The date on which the Board of Directors certifies
that the Performance Criteria have been satisfied shall be the "Vesting Date"
for purposes of this Agreement. In making its determination, the Compensation
Committee may adjust the Performance Criteria to take into account accounting
changes, certain acquisitions and divestitures and related charges, other
special one-time or extraordinary gains and/or losses and other one-time or
extraordinary events as permitted under the Plan; provided that the Compensation
Committee may not adjust the Performance Criteria to take into account foreign
currency exchange rate fluctuations, changes in corporate tax rates or recurring
store closures consistent with historic patterns (with widespread, out of the
ordinary store closures not being consistent with historic patterns). Awards of
Shares will be interpolated between the percentages set forth in the Performance
Share Award Agreement under the heading "% Target Shares Earned" based on actual
results. If the minimum Threshold FY 20            —FY 20            Performance
Criteria is not achieved during the Performance Period, no Shares will be issued
and this Agreement will be of no force or effect.

3.Employment Events Affecting Payment of Award.

        (a)   Except as provided in Section 3(b) and in Section 8, if the
Recipient terminates employment with Staples prior to the Vesting Date, for any
reason or no reason, with or without cause, no Shares will be issued and this
Agreement will be of no further force or effect. In addition, no Shares will be
issued pursuant to this award during any period that the Recipient is suspended
for an offense which could lead to a termination by Staples for "cause" (as
defined below).

        (b)   If the Recipient (i) dies, (ii) becomes disabled (within the
meaning of Section 22(e)(3) of the Internal Revenue Code), or (iii) terminates
employment after attaining age 55 and at the time of such termination of
employment the sum of the years of service (as determined by Staples Board of
Directors) completed by the Recipient plus the Recipient's age is greater than
or equal to 65, in each case prior to the Vesting Date, then the Recipient or
his estate will nevertheless be awarded on the Vesting Date the number of Shares
determined under Section 2(b) hereof as if the Recipient were still employed on
the Vesting Date.

        (c)   If (i) the Recipient's relationship with Staples is terminated by
Staples for Cause (as defined below) or (ii) if the Recipient retires or resigns
and Staples determines within six months thereafter that the Recipient's conduct
prior to his retirement or resignation warranted discharge for Cause, or
(iii) Staples determines that the Recipient's conduct after termination of the
employment relationship fails to comply with the terms of any non-competition,
non-solicitation or confidentiality provision contained in any employment,
consulting, advisory, proprietary information, non-competition, non-solicitation
or other similar agreement between the Recipient and Staples, then, without
limiting any other remedy available to Staples, the Shares (and any shares
issued under Section 5 hereof) shall be repurchased by Staples at a repurchase
price of zero and ownership of all right, title and interest in and to the such
shares shall be forfeited and revert to Staples as of the date of such
determination; or, if the Recipient no longer owns such shares at such time,
Staples shall be entitled to recover from the Recipient the gross profit earned
by the Recipient upon the disposition (whether by sale, gift, donation or
otherwise) of such shares.

2

--------------------------------------------------------------------------------



4.Delivery of Shares.    Staples shall, within 30 days of the Vesting Date (or,
if applicable, the date the Shares vest under Section 8), effect the issuance of
the Shares by delivering the Shares to a broker designated by the Recipient.

5.Dividend Equivalent Rights.    If any Shares are awarded to the Recipient
pursuant to this Agreement, then the Recipient shall also be entitled to receive
a number of shares of Staples Common Stock equal to (A) (i) the number of Shares
awarded to the Recipient under Section 2 multiplied by (ii) the cumulative
amount of cash dividends paid by Staples that the Recipient would have received
had he owned the awarded Shares on each dividend record date during the
Performance Period, divided by (B) the closing price of the Common Stock on the
Vesting Date; provided, however, that cash will be paid in lieu of any
fractional shares the Recipient would be entitled to receive under this
Section 5.

6.No Special Employment or Similar Rights.    Nothing contained in the Plan or
this Agreement shall be construed or deemed by any person under any
circumstances to bind Staples to continue the employment or other relationship
of the Recipient with Staples for the period prior to or after the Vesting Date.

7.Adjustment Provisions.

        (a)   Changes in Capitalization.    In the event of any change in
capitalization of Staples, as described in Section 9(a) of the Plan, the
Recipient shall, with respect to the Shares, be entitled to the rights and
benefits, and be subject to the limitations, set forth in Section 9(a) of the
Plan.

        (b)   Liquidation or Dissolution.    In the event of a liquidation or
dissolution of Staples, this Agreement shall be of no further force or effect
and no Shares shall be awarded hereunder, provided that if such liquidation or
dissolution also constitutes a Change in Control as defined in Section 8(a)
hereof, then the provisions of Section 8 and not the provisions of this
Section 7(b) shall govern.

        (c)   Reorganization Event.    In the event of a Reorganization Event as
defined in Section 9(c)(1) of the Plan, the Recipient shall, with respect to the
Shares, be entitled to the rights and benefits, and be subject to the
limitations, set forth in Section 9(c) of the Plan; provided that if such
Reorganization Event also constitutes a Change in Control as defined in
Section 8(a) hereof, then the provisions of Section 8 and not the provisions of
this Section 7(c) shall govern.

        (d)   Board Authority to Make Adjustments.    Any adjustments under this
Section 7 will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive. No fractional shares will be issued with respect to Shares on
account of any such adjustments.

8.Change in Control.

        (a)   Definitions.    For purposes of this Agreement, the following
terms shall have the following meanings:

          (i)  A "Change in Control" shall be deemed to have occurred if (A) any
"person", as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the "Exchange Act") (other than Staples, any trustee or
other fiduciary holding securities under an employee benefit plan of Staples, or
any corporation owned directly or indirectly by the stockholders of Staples in
substantially the same proportion as their ownership of stock of Staples), is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of Staples representing 30% or more
of the combined voting power of Staples' then outstanding securities (other than
pursuant to a merger or consolidation described in clause (1) or (2) of
subsection (C) below); (B) individuals who, as of the date hereof, constitute
the Board of Directors of Staples (as of the date hereof, the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board of
Directors, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by Staples' stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of Staples, as such
terms are used in Rule 14a-11 of Regulation 14A under the Exchange Act) shall
be, for purposes of this Agreement, considered as though such person were a
member of the Incumbent Board; (C) the stockholders of Staples approve a merger
or consolidation of Staples with any other corporation, and such merger or
consolidation is consummated, other than (1) a merger or consolidation which
would result in the voting securities of Staples outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 75% of the
combined voting power of the voting securities of Staples or such surviving
entity outstanding immediately after such merger or consolidation, or (2) a
merger or consolidation effected to

3

--------------------------------------------------------------------------------



implement a recapitalization of Staples (or similar transaction) in which no
"person" (as defined above) acquires more than 30% of the combined voting power
of Staples' then outstanding securities; or (D) the stockholders of Staples
approve an agreement for the sale or disposition by Staples of all or
substantially all of Staples' assets, and such sale or disposition is
consummated.

         (ii)  "Surviving Corporation" shall mean (x) in the case of a Change in
Control pursuant to clause (A) or clause (B) of Section 8(a)(i), Staples; (y) in
the case of a Change in Control pursuant to clause (C) of Section 8(a)(i), the
surviving or resulting corporation in such merger or consolidation; and (z) in
the case of a Change in Control pursuant to Clause (D) of Section 8(a)(i), the
entity acquiring the majority of the assets being sold or disposed of by
Staples.

        (iii)  "Cause," as determined by Staples or the Surviving Corporation
(which determination shall be conclusive), shall mean:

        (A)  Willful failure by the Recipient to substantially perform his or
her duties with Staples (other than any failure resulting from incapacity due to
physical or mental illness); provided, however, that Staples has given the
Recipient a written demand for substantial performance, which specifically
identifies the areas in which the Recipient's performance is substandard, and
the Recipient has not cured such failure within 30 days after delivery of the
demand. No act or failure to act on the Recipient's part will be deemed
"willful" unless the Recipient acted or failed to act without a good faith or
reasonable belief that his or her conduct was in Staples' best interest; or

        (B)  Breach by the Recipient of any provision of any employment,
consulting, advisory, proprietary information, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Recipient and Staples,
including, without limitation, the Proprietary and Confidential Information
Agreement and/or the Non-Compete and Non-Solicitation Agreement; or

        (C)  Violation by the Recipient of the Code of Ethics or an attempt by
the Recipient to secure any improper personal profit in connection with the
business of Staples; or

        (D)  Failure by the Recipient to devote his or her full working time to
the affairs of Staples except as may be authorized in writing by Staples' CEO or
other authorized Company official; or

        (E)  The Recipient's engagement in business other than the business of
Staples except as may be authorized in writing by Staples' CEO or other
authorized Company official; or

        (F)  The Recipient's engagement in misconduct, which is demonstrably and
materially injurious to Staples.

        (b)   Effect of Change in Control.    Notwithstanding the provisions of
Section 2, if a Change in Control of Staples occurs prior to the Vesting Date
and while the Recipient is employed by Staples, then the greater of (X) a number
of Shares determined as if the Target FY 20            —FY
20            Performance Criteria were achieved or (Y) the number of Shares
determined to be issuable under Section 2(b) of this Agreement will be awarded
(and the corresponding shares under Section 5 hereof will be issued) if:

          (i)  Upon the Change in Control, the Recipient:

        (A)  Is not offered employment with the Surviving Corporation (or is not
allowed to continue his or her employment, if the Surviving Corporation is
Staples) in a position (1) in which the title, employment duties and
responsibilities, conditions of employment, and the level of compensation and
benefits are at least equivalent to those in effect during the 90-day period
immediately preceding the Change in Control and (2) that does not involve a
relocation of the Recipient's principal place of employment of more than an
additional 50 miles from the Recipient's primary residence at the time of the
Change in Control, or

        (B)  Does not accept (or continue) employment with the Surviving
Corporation (regardless of position, compensation or location) (other than as a
result of retirement);

         (ii)  Within one year following the date of the Change in Control, the
Recipient either:

        (A)  Is discharged without Cause; or

        (B)  Resigns or retires because his or her title or employment duties
and responsibilities are diminished, his or her conditions of employment are
adversely changed, the level of his or her compensation and benefits are
reduced, or his or her principal place of employment is relocated by more than
an additional 50 miles from his or her primary residence at the time of the
Change in Control; or

4

--------------------------------------------------------------------------------



        (iii)  The Recipient continues to be employed by Staples or the
Surviving Corporation on the Vesting Date.

9.Withholding Taxes.    Staples' obligation to deliver the Shares shall be
subject to the Recipient's satisfaction of all applicable federal, state and
local income and employment tax withholding requirements. Staples may deduct any
such tax obligations from any payment of any kind otherwise due to the
Recipient, including salary and bonus payments, and may withhold or sell a
sufficient number of Shares on behalf of the Recipient to satisfy such tax
obligations. Subject to Staples' prior approval, which may be withheld in its
sole discretion, the Recipient may elect to satisfy such tax withholding
obligations (i) by causing Staples to withhold Shares or (ii) by delivering to
Staples shares of Common Stock already owned by the Recipient.

10.Transferability.    This Agreement may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of (whether by operation of law or
otherwise) (collectively, a "transfer") by the Recipient, except that this
Agreement may be transferred by the laws of descent and distribution. The
Recipient may only transfer Shares that may be issued pursuant to this Agreement
following the Vesting Date.

11.Miscellaneous.

        (a)   Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by Staples and the
Recipient unless the Board of Directors determines that the amendment or
modification, taking into account any related action, would not materially and
adversely affect the Recipient.

        (b)   All notices under this Agreement shall be mailed or delivered by
hand to Staples at its main office, Attn: Secretary, and to the Recipient to his
or her last known address on the employment records of Staples or at such other
address as may be designated in writing by either of the parties to one another.

        (c)   This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.16



PERFORMANCE SHARE AWARD AGREEMENT—Terms and Conditions
